Exhibit 10.1
 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into March 19, 2014 by
and between ISC8 Inc., a Delaware corporation (the “Company”) and Kirsten Bay,
an individual (the “Executive”).
 
WHEREAS, the parties hereto desire to enter into a written agreement, subject to
Executive’s reference checks, to document the terms of Executive’s employment
with the Company.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged and in consideration of the mutual covenants
and obligations contained herein, the parties hereto agree as follows:
 
1. Term.   This Agreement shall be effective upon completion of reference
checks, which effective date shall be communicated to Executive by written
notice (the “Effective Date”). The Start Date of employment will be as soon as
practical following the Effective Date. The term of this Agreement shall be for
a period of three (3) years measured from the Effective Date (the “Term”) and
shall remain in full force and effect for that time or until termination of
Executive’s employment with the Company for any or no reason, whichever is less
(the “Employment Period”).  The Agreement shall be automatically renewed for
successive Terms of two (2) years unless either Executive or the Company gives
the other written notice of termination not less than one hundred eighty (180)
days prior to the expiration of the initial Term or one hundred eighty (180)
days prior to the expiration of any subsequent Term. The parties agree that the
Executive’s employment with the Company shall be on an “at-will” basis, which
means that notwithstanding the provisions of this Agreement, either the
Executive or the Company may terminate the employment relationship and this
Agreement at any time, for any or no reason, with or without Cause.
 
2. Duties and Responsibilities.  Executive shall serve as the Company’s
President and Chief Executive Officer, reporting directly to the Board of
Directors.  The Executive agrees to devote all of her business time and efforts
to the performance of her duties hereunder.  Executive agrees to use her best
efforts to advance the business and welfare of the Company, to render her
services under this Agreement faithfully, diligently and to the best of her
ability.
 
3. Cash Compensation.
 
(a) Base Salary.  Executive’s initial base salary shall be $300,000 per year
(the “Base Salary”), which shall be payable in accordance with the Company’s
standard payroll schedule (but in no event less frequent than on a monthly
basis).
 
(b) Bonus. Executive shall also be eligible to receive discretionary bonuses
from time to time.  Such bonuses will be targeted at 100% (the “Target Bonus
Percentage”) of Executive’s Base Salary each year (but pro rated for the
Company’s fiscal year ending September, 2014), and will be based upon
performance goals tied to the Company’s achievement of revenue and profitability
objectives or other metrics and scales as established from time to time by the
Company’s Compensation Committee, which goals, metrics and scales the Company’s
Compensation Committee shall in good faith believe are achievable at the time
such goals, metrics and scales are established.  Except as otherwise provided in
Section 7 hereof, all bonuses shall be payable in accordance with the terms of
the applicable bonus plan.  The terms of this Agreement relating to Executive’s
bonus may from time to time be changed if the Compensation Committee deems it
advisable in connection with any change in the SEC’s or other applicable rules
and regulations relating to executive compensation and disclosure of executive
compensation.

 
-1-

--------------------------------------------------------------------------------

 
 
(c) Other Expense Reimbursement.  In addition to the compensation specified
above, Executive shall be entitled to receive reimbursement from the Company for
all reasonable business expenses and business travel (and related services)
incurred or paid by Executive in the performance of Executive’s duties
hereunder, provided that Executive furnishes the Company with vouchers, receipts
and other details of such expenses in the form reasonably required by the
Company to substantiate a deduction for such business expenses under all
applicable rules and regulations of federal and state taxing authorities.  Any
reimbursement for expenses that would constitute nonqualified deferred
compensation subject to Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”) shall be subject to the following additional rules: (i) no
reimbursement of any such expense shall affect the Executive’s right to
reimbursement of any such expense in any other taxable year; (ii) reimbursement
of the expense shall be made, if at all, promptly, but not later than the end of
the calendar year following the calendar year in which the expense was incurred;
and (iii) the right to reimbursement shall not be subject to liquidation or
exchange for any other benefit.
 
(d) Applicable Withholdings.  The Company shall deduct and withhold from any
amounts or benefits payable to Executive hereunder any and all applicable
federal, state and local income and employment withholding taxes and any other
amounts Employer deems required or advisable to be deducted or withheld under
applicable statutes, regulations, ordinances or orders governing or requiring
the withholding or deduction of amounts otherwise payable as compensation or
wages to employees.
 
4. Equity Compensation.
 
(a) Option Grant.  As soon as practicable following the Effective Date, the
Company’s Compensation Committee shall grant to Executive an option (the
“Option”) to purchase shares of the Company’s Common Stock equal to five percent
(5%) of the Company’s Common Stock then outstanding.  The vesting schedule for
the Initial shall vest in thirty-six (36) equal monthly installments
thereafter.  The Initial Option shall have a term of ten years and the exercise
price for such options shall be equal $0.042, as determined in good faith by the
Compensation Committee.
 
(b) Future Awards.  Executive shall also be entitled to participate in any
equity incentive plans of the Company.  All such options or other equity awards
will be made at the discretion of the Company’s Compensation Committee or the
Company’s Board of Directors and shall be pursuant and subject to the terms and
conditions of the applicable equity incentive plan, including any provisions for
repurchase thereof.  The option exercise price and value of any equity award
granted to Executive will be established by the Company’s Board of Directors or
its Compensation Committee as of the date such awards are granted but shall not
be less than the fair market value of the class of equity underlying such award.
 
5. Fringe Benefits.


(a) Vacation.  Executive shall be entitled to time off (“Time Off”), subject to
the Company’s policies including with respect the Company’s vacation
policy.  Executive and the Company shall schedule such paid time off at times
mutually agreed upon.


(b) Group Plans.  Executive shall, throughout the Term of this Agreement, be
eligible to participate in all of the Company’s group health, life, long term
disability, 401(k) and other plans or benefit programs (for which Executive
qualifies) that are available to the executive officers of the Company, subject
to the policies of the Company and terms and conditions with respect to all of
such plans or programs then in effect.
 
6. Proprietary Information.  On or prior to the Effective Date, Executive shall
execute and deliver to the Company a manually signed copy of the Company’s
standard proprietary information and assignment of inventions agreement (the
“Confidentiality Agreement”), which is hereby incorporated by this reference as
if set forth fully herein.  Executive shall comply with all of the terms and
conditions of the Confidentiality Agreement, as such may be amended from time to
time.  Executive’s obligations pursuant to the Confidentiality Agreement will
survive termination of Executive’s employment with the Company.

 
-2-

--------------------------------------------------------------------------------

 
 
7. Termination of Employment.  Upon the termination of Executive’s employment
with the Company for any reason or without reason, Executive (or, in the case of
Executive’s death, Executive’s estate and beneficiaries) shall have no further
rights to any other compensation or benefits from the Company on or after the
termination of employment except as follows:
 
(a) Payment of Accrued Obligation upon Termination of Employment.  In the event
Executive’s employment with the Company is terminated for any reason (regardless
of whether for Cause, Disability, Death or other reason) or for no reason, the
Company shall pay to Executive (i) Executive’s unpaid Base Salary that has been
earned through the termination date of her employment; (ii) any accrued but
unreimbursed business expenses in accordance with Section 3(c) above, (iii) any
other payments as may then be required under applicable law (collectively, the
“Accrued Obligations”).
 
(b) Termination for Cause.  The Company may terminate this Agreement for “Cause”
effective immediately upon the occurrence of any of the following events:  (i)
Executive has been convicted of, or entered a plea of nolo contendre to, any
felony  (other than an offense related to the operation of an automobile that
results only in a fine or other noncustodial penalty) or of any crime arising
out of any material fraud or act of dishonesty; (ii) the Board’s determination
that Executive has had repeated failures to perform material services required
under this Agreement; (iii) willful misconduct or gross negligence in the
performance of Executive’s duties; (iv) gross disregard or willful violation of
the legal rights of any employees of the Company or of the Company's written
policies regarding harassment or discrimination; or (v) the violation or breach
by Executive of her Confidentiality Agreement with the Company; (vi) the
material breach of any provision of this Agreement after 10 days written notice
to Executive of such breach and a reasonable opportunity to cure such breach; or
(vii) any material financial dishonesty involving the Company or its assets,
including, without limitation, misappropriation of the Company’s funds or
property.  In the event Executive’s employment with the Company is terminated
for Cause, Executive shall only be entitled to the Accrued Obligations.
 
(c) Termination Upon Death.  If Executive dies during the Employment Period of
this Agreement, the Executive’s employment with the Company shall be deemed
terminated as of the date of death, and the obligations of the Company to or
with respect to Executive shall terminate in their entirety upon such date.  The
Company shall pay the Accrued Obligations to the Executive's legal
representative(s), within 30 days of her (their) appointment and delivery to the
Company of proof of such appointment, in full and complete satisfaction of all
of the Company's obligations under this Agreement.  The Company shall also pay
to Executive’s legal representatives a pro rated bonus payment, but only to the
extent the Company ultimately achieves any corporate goals or milestones for
such payment and provided that such payment shall be pro rated based on the date
of Executive’s date of death relative to the calendar year in which her death
occurs, and provided further that such bonus shall only be paid at such time set
forth in the applicable bonus plan and when bonuses are paid to other executives
of the Company.  In addition all outstanding stock shall become fully vested.
 
(d) Termination Upon a Disability.  If Executive becomes subject to a Disability
(as defined below), then the Company shall have the right, to the extent
permitted by law, to terminate the employment of Executive for such Disability
upon 30 days prior written notice to Executive.  In the event of a termination
due to a Disability, Executive shall be entitled to receive the following in
addition to the Accrued Obligations: (i) continuation of Executive’s Base Salary
(which shall be payable in accordance with the Company’s standard pay policies)
until Executive is eligible for short-term disability payments under the
Company’s group disability policies; provided however, that in no event shall
such period of continued Base Salary exceed 90 days following Executive’s
termination of employment, and (ii) a bonus payment equal to Executive’s target
bonus for the year in which Executive becomes disabled but only to the extent
the Company ultimately achieves any corporate goals or milestones for such
payment and provided that such payment shall be pro rated based on the date of
Executive’s termination of employment relative to the calendar year in which her
employment is terminated and such bonus shall only be paid at such time set
forth in the applicable bonus plan and when bonuses are paid to other executives
of the Company. In addition all outstanding stock options shall vest in full
immediately following Executive’s termination of employment.
 
 
-3-

--------------------------------------------------------------------------------

 
 
For the purposes of this Section, “Disability” shall mean a physical or mental
impairment which, the Board in good faith determines, after consideration and
implementation of reasonable accommodations, precludes the Executive from
performing her essential job functions for a period longer than three
consecutive months or a total of one hundred twenty (120) days in any twelve
month period (or such longer period as may be required to comply with the Family
Medical Leave Act or other applicable law.
 
(e) Termination Without Cause; Resignation for Good Reason.
 
(i) In the event that the Executive’s employment is terminated by the Company
without reason or for any reason without Cause (other than upon Death or
Disability) or due to the Executive’s resignation for Good Reason (as defined
below), provided that within sixty (60) days following the date of termination,
the Executive executes and does not revoke (during any applicable revocation
period) an effective general release of all claims against the Company and its
affiliates in a form reasonably acceptable to the Company, Executive shall also
be entitled to receive the following severance benefits (collectively, the
“Severance Benefits”):  (1) salary continuation payments for the twenty-four
(24) months, payable in accordance with the Company’s regular pay practices in
effect at that time and provided that Executive is not in violation of her
obligations under this Agreement; and (2) Executive’s target bonus for the year
in which Executive’s employment is terminated but only to the extent the Company
ultimately achieves any corporate goals or milestones for such payment and
provided that such payment shall be pro rated based on the date of her
termination of employment relative to the calendar year in which the termination
occurs, and such bonus shall only be paid at such time set forth in the
applicable bonus plan and when bonuses are paid to other executives of the
Company; (3) In addition all outstanding stock options shall vest in full
immediately following Executive’s termination of employment.
 
(ii) Good Reason.  For the purposes of this Agreement, “Good Reason” shall mean
the occurrence of one or more of the following events, if applicable, without
the Executive’s written consent: (1) a material reduction in the Executive’s
authority, duties or responsibilities (and not simply a change in title or
reporting relationships); (2) a material reduction by the Company in the
Executive’s compensation (for avoidance of doubt, a 5% reduction in the combined
level of Base Salary and annual target bonus opportunity shall constitute a
material reduction in Executive’s compensation); or (3) a material breach by the
Company of its obligations under Section 10 of this Agreement.  Notwithstanding
the foregoing, “Good Reason” shall only be found to exist if the Executive has
provided 90 days written notice to the Company prior to her resignation
indicating and describing the event resulting in such Good Reason, and the
Company does not cure such event within 30 days following the receipt of such
notice from Executive.
 
(iii) Additional Conditions to Severance Benefits. Executive acknowledges that
so long as Executive is receiving Severance Benefits hereunder, Executive is
bound by Sections 6, 9 and 10 of this Agreement.  Executive’s rights to receive
any Severance Benefits is expressly subject to Executive’s continuing compliance
with each of Sections 6, 8 and 9 and all Severance Benefits shall immediately be
forfeited upon Executive’s breach of any of Sections 6, 8 and 9 of this
Agreement, and the Company shall have no obligation to make or continue to make
any Severance Benefits to Executive upon such breach of any of Sections 6, 8 and
9.

 
-4-

--------------------------------------------------------------------------------

 
 
(iv) Section 409A.  Any Severance Benefits under Section 7 of this Agreement are
intended to qualify as an involuntary separation pay arrangement that is exempt
from application of Section 409A of the Code because all Severance Benefits are
treated as paid on account of an involuntary separation (including a voluntary
separation for Good Reason).  If any portion of the Severance Benefits in this
Section 7 is subject to Section 409A of the Code, notwithstanding anything to
the contrary in this Agreement, the payment of such severance shall be delayed
until the first day of the seventh month following Executive’s termination, but
only to the extent that such payment exceeds the applicable dollar limits
provided under 409A of the Code or the Treasury Regulations promulgated
thereunder. To the extent any payments or benefits pursuant to this Section 7
(a) are paid from the date of termination of Executive’s employment through
March 15 of the calendar year following such termination, such Severance
Benefits are intended to constitute separate payments for purposes of Section
1.409A-2(b)(2) of the Treasury Regulations and thus payable pursuant to the
“short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations; (b) are paid following said March 15, such Severance Benefits are
intended to constitute separate payments for purposes of Section 1.409A-2(b)(2)
of the Treasury Regulations made upon an involuntary separation from service and
payable pursuant to Section 1.409A-1(b)(9)(iii) of the Treasury Regulations, to
the maximum extent permitted by said provision, and (c) are in excess of the
amounts specified in clauses (a) and (b) of this paragraph, shall (unless
otherwise exempt under Treasury Regulations) be considered separate payments
subject to the distribution requirements of Section 409A(a)(2)(A) of the Code,
including, without limitation, the requirement of Section 409A(a)(2)(B)(i) of
the Code that payments or benefits be delayed until the first day of the seventh
month after Executive’s separation from service if Executive is a “specified
employee” within the meaning of the aforesaid section of the Code at the time of
such separation from service. In the event that a six month delay of any such
Severance Benefits is required, on the first regularly scheduled pay date
following the conclusion of the delay period Executive shall receive a lump sum
payment or benefit in an amount equal to the Severance Benefits that were so
delayed, and any remaining Severance Benefits shall be paid on the same basis
and at the same time as otherwise specified pursuant to this Agreement (subject
to applicable tax withholdings and deductions).
 
8. Non-Competition.  Executive acknowledges and agrees that given the extent and
nature of the confidential and proprietary information he will obtain during the
course of her employment with the Company, it would be inevitable that such
confidential information would be disclosed or utilized by the Executive should
he obtain employment from, or otherwise become associated with, an entity or
person that is engaged in a business or enterprise that directly competes with
the Company.  Consequently, during any period for which Executive is receiving
payments from the Company, either as wages or as a severance benefit (including
all Severance Benefits hereunder), Executive shall not, without prior written
consent of the Company, directly or indirectly own, manage, operate, control or
participate in the ownership, management, operation or control of, or be
employed by or provide advice to, any enterprise that is engaged in any business
directly competitive to that of the Company at the time of the termination of
Executive’s employment with the Company; provided, however, that such
restriction shall not apply to any passive investment representing an interest
of less than 1% of an outstanding class of publicly-traded securities of any
company or other enterprise where Executive does not provide any management,
consulting or other services to such company or enterprise.
 
9. Non-Solicitation and Non-Disparagement.  During the period for which
Executive is receiving Severance Benefits from the Company, Executive agrees
that during such period of time Executive shall not, directly or indirectly,
solicit any employee, independent contractor, consultant or other person or
entity in the employment or service of the Company or any of its respective
subsidiaries or affiliates (each of the preceding, a “Group Company”), at the
time of such solicitation, in any case to (i) terminate such employment or
service, and/or (ii) accept employment, or enter into any consulting or other
service arrangement, with any person or entity other than a Group Company.  In
addition, the two years following the Effective Date, the Executive agrees that
(a) he will not speak to a third party or publicly act in any manner that is
intended to, and does in fact, damage the goodwill or the business of the
Company or the business or personal reputations of any of its current or past
directors, officers, agents, employees, clients, attorneys or suppliers, and (b)
he will refrain from making any statement to the public concerning (i) the
Company’s business or its operation or methods of doing business, which is in
any way negative or unflattering, or (ii) the Company, its officers, directors,
employees, agents, clients, attorneys or suppliers, which is intended to, and
does in fact, subject them to any public disrespect, scorn or ridicule, or legal
or regulatory action, except in each case as directed or authorized by the
Company.

 
-5-

--------------------------------------------------------------------------------

 
 
10. Successors and Assigns.  This Agreement is personal in its nature and the
Executive shall not assign or transfer her rights under this Agreement.  The
provisions of this Agreement shall inure to the benefit of, and shall be binding
on, each successor of the Company whether by merger, consolidation, transfer of
all or substantially all assets, or otherwise, and the heirs and legal
representatives of Executive.  The Company shall exercise its commercially
reasonable best efforts to obtain the assumption of this Agreement by any
successor.
 
11. Notices.  Any notices, demands or other communications required or desired
to be given by any party shall be in writing and shall be validly given to
another party if served either personally or via an overnight delivery service
such as Federal Express, postage prepaid, return receipt requested.  If such
notice, demand or other communication shall be served personally, service shall
be conclusively deemed made at the time of such personal service.  If such
notice, demand or other communication is given by overnight delivery, such
notice shall be conclusively deemed given two business days after the deposit
thereof with such service, properly addressed to the party to whom such notice,
demand or other communication is to be given as hereinafter set forth:
 
 
To the Company:
ISC8 Inc

 
151 Kalmus Drive, Suite A-203

 
Costa Mesa, California  92626

 
Attn:
John Vong
Chief Financial Officer



 
To Executive:
At Executive’s last residence as provided by

 
 
Executive to the Company for payroll records.

 
Any party may change such party’s address for the purpose of receiving notices,
demands and other communications by providing written notice to the other party
in the manner described in this Section 11.
 
12. Governing Documents.  This Agreement, along with the documents expressly
referenced in this Agreement, constitute the entire agreement and understanding
of the Company and Executive with respect to the terms and conditions of
Executive’s employment with the Company and the payment of severance benefits,
and supersedes all prior and contemporaneous written or verbal agreements and
understandings (including any offer letter of employment) between Executive and
the Company relating to such subject matter.  This Agreement may only be amended
by written instrument signed by Executive and an authorized officer of the
Company.  Any and all prior agreements, understandings or representations
relating to the Executive’s employment with the Company are terminated and
cancelled in their entirety and are of no further force or effect.
 
13. Governing Law.  This Agreement, and all disputes arising under or related to
it, shall be governed by the law of the State of California and the parties
agree that any suit shall be brought exclusively in the state or federal courts
in Orange County, California.
 
14. Severability.  If any provision of this Agreement as applied to any party or
to any circumstance should be adjudged by a court of competent jurisdiction to
be void or unenforceable for any reason, the invalidity of that provision shall
in no way affect (to the maximum extent permissible by law) the application of
such provision under circumstances different from those adjudicated by the
court, the application of any other provision of this Agreement, or the
enforceability or invalidity of this Agreement as a whole.  Should any provision
of this Agreement become or be deemed invalid, illegal or unenforceable in any
jurisdiction by reason of the scope, extent or duration of its coverage, then
such provision shall be deemed amended to the extent necessary to conform to
applicable law so as to be valid and enforceable or, if such provision cannot be
so amended without materially altering the intention of the parties, then such
provision will be stricken and the remainder of this Agreement shall continue in
full force and effect.

 
-6-

--------------------------------------------------------------------------------

 
 
15. Remedies.  The parties to this Agreement agree that:  (i) Executive’s
services are unique, because of the particular skill, knowledge, experience and
reputation of Executive; (ii) if Executive breaches this Agreement, the damage
to the Company will be substantial, and difficult to ascertain, and, further,
that money damages will not afford the Company an adequate remedy. Consequently,
if Executive is in breach of any provision of this Agreement, or threatens a
breach of this Agreement, the Company shall be entitled, in addition to all
other rights and remedies as may be provided by law, to seek specific
performance and injunctive and other equitable relief to prevent or restrain a
breach of any provision of this Agreement.  All rights and remedies provided
pursuant to this Agreement or by law shall be cumulative, and no such right or
remedy shall be exclusive of any other right or remedy.
 
16. No Waiver.  A waiver by either party of any Section, term or condition of
this Agreement in any instance shall not be deemed or construed to be a waiver
of such Section, term or condition for the future or of any subsequent breach
thereof, and any such waiver must be in writing, signed by the party to be
charged.
 
17. Taxes. Except as otherwise provided under Section 8, each party agrees to be
responsible for its own taxes and penalties.
 
18. Counterparts; Headings.  This Agreement may be executed in more than one
counterpart, each of which shall be deemed an original, but all of which
together shall constitute but one and the same instrument.  Any executed
counterpart returned by facsimile shall be deemed an original executed
counterpart.  The headings and titles to the Sections of this Agreement are
inserted for convenience only and shall not be deemed a part of or affect the
construction or interpretation of any provisions of this Agreement.
 
19. Representation of Executive.  Executive represents and warrants to the
Company that Executive read and understands this Agreement, has consulted with
independent counsel of her choice prior to agreeing to the terms of this
Agreement and is entering into the agreement, knowingly, willingly and
voluntarily.  The parties agree that this Agreement shall not be construed for
or against either party in any interpretation thereof.
 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
ISC8 CORPORATION.
 
 
By: /s/ Simon Williams
Simon Williams
Chairman of the Board of Directors




I have read and accept this employment offer:
 
 
/s/ Kirsten Bay
Kirsten Bay